19 F.3d 23
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Barry BELL, Appellant,v.James D. PURKETT, Sup. Appellee.
No. 93-1319.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 17, 1994.Filed:  February 25, 1994.

Before BOWMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Barry Bell, a Missouri inmate, appeals from the district court's1 dismissal without prejudice of his 28 U.S.C. Sec. 2254 petition.  We conclude that the district court correctly dismissed the habeas petition for failure to exhaust state remedies, and that an opinion would lack precedential value.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE JEAN C. HAMILTON, United States District Judge for the Eastern District of Missouri, adopting the report and recommendation of the HONORABLE FREDERICK R. BUCKLES, United States Magistrate Judge for the Eastern District of Missouri